Citation Nr: 1550915	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent.  

2.  Entitlement to an initial evaluation for limitation of extension of the left knee and leg in excess of 10 percent prior to April 23, 2012 and in excess of 30 percent on and after April 23, 2012.

3.  Entitlement to an initial compensable evaluation for limitation of flexion of the left knee and leg prior to September 7, 2010 and in excess of 10 percent on and after September 7, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969 and from March 1973 to January 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge at a Board hearing via videoconference in September 2015. A transcript of that hearing has been associated with the electronic claims file.

At the September 2015 hearing, the Veteran raised the issue of service connection for diverticulitis.  The Board notes that the Veteran previous raised this claim and it was denied in a May 2011 rating decision.  The Veteran did not appeal and the issue is not presently before the Board.  The Veteran and his representative must submit a formal claim on a VA-issued claim form in order for the RO to address this issue.  See 79 Fed. Reg. 57660 (Sept. 25, 2014). 

Also at the September 2015 hearing, the Veteran submitted additional evidence along with a waiver of review by the agency of original jurisdiction (AOJ).  However, the Veteran also submitted additional records in November 2015 that are relevant to his claims.  The Veteran did not waive AOJ review of the records submitted in November 2015.  

The Veteran's claim for TDIU was denied in July 2013 and March 2015 rating decisions.  In March 2015, the Veteran filed a request for reconsideration of the RO's denial.  The Board will not take jurisdiction over this issue as the time for appeal has not yet run out.  The Veteran must file a notice of disagreement within one year, which is March 2016.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran VA examinations to assess the severity of his service connected PTSD and left knee disorder.  The Veteran testified at his September 2015 hearing that his symptoms of PTSD and his left knee disorder have worsened since his April and May 2012 VA examinations.  Therefore, the Board finds that new examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner must comment on the severity of the Veteran's service-connected left knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has the following:  dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; the removal of semilunar cartilage; or impairment of the tibia and fibula.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness must be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




